 1   Michael Shipley (SBN 233674)
     michael.shipley@kirkland.com
 2   Matthew Gamsin (SBN 307830)
     matthew.gamsin@kirkland.com
 3   KIRKLAND & ELLIS LLP
     333 South Hope Street
 4   Los Angeles, CA 90071
     Telephone: +1 213 680 8400
 5   Facsimile: +1 213 680 8500
 6   Peter Bibring (SBN 223981)
     pbibring@aclusocal.org
 7   Adrienna Wong (SBN 282026)
     awong@aclusocal.org
 8   Jordan Wells (Pro Hac Vice)
     jwells@aclusocal.org
 9   ACLU FOUNDATION OF
     SOUTHERN CALIFORNIA
10   1313 West 8th Street
     Los Angeles, CA 90017
11   Telephone: +1 213 977 9500
     Facsimile: +1 213 977 5297
12
     Kathleen Guneratne (SBN 250751)
13   kguneratne@aclunc.org
     ACLU FOUNDATION OF
14   NORTHERN CALIFORNIA
     39 Drumm Street
15   San Francisco, CA 94111
     T: +415 621 2493
16   F: +415 255 8437
17   Attorneys for Plaintiff
     ROBERT MITCHELL
18
                               UNITED STATES DISTRICT COURT
19
                               EASTERN DISTRICT OF CALIFORNIA
20

21    ROBERT MITCHELL,
                                               Case No. 1:18-CV-00146-LJO-JLT
22                             Plaintiff,
                                               STIPULATION AND [PROPOSED]
23            v.                               ORDER EXTENDING DEADLINE TO
                                               FILE STIPULATION OF DISMISSAL
24    RONNIE JEFFRIES, in his individual
      capacity; JOHN BISHOP, in his
25    individual capacity; FNU SHERMAN, in
      his individual capacity; and CITY OF
26    BAKERSFIELD,
27                             Defendants.

28
 1          Plaintiff and Defendants, through their respective counsel, hereby stipulate to extending by

 2   one day to May 1, 2019 the deadline to file a stipulation of dismissal in this case.

 3          Good cause exists for the stipulated extension. The parties prepared a stipulation of dismissal

 4   that was to be filed by April 30, 2019—as agreed upon by the parties and ordered by the Court [ECF

 5   No. 38]—upon receipt of the settlement payment from Defendants. However, the payment will not

 6   reach Plaintiff’s counsel until Wednesday, May 1, 2019.

 7          The parties therefore request a one-day extension of the deadline to file a stipulation of

 8   dismissal, dismissal of this action, from Tuesday, April 30, 2019, to Wednesday, May 1, 2019.

 9          Pursuant to L.R. 131(e), I, Adrienna Wong, attest that all other signatories listed, and on

10   whose behalf the filing is submitted, concur in the filing’s content and have authorized the filing.

11          THEREFORE, IT IS HEREBY STIPULATED, by and between the parties, subject to the

12   Court’s approval, that the deadline for the parties to file a stipulation of dismissal shall be

13   Wednesday, May 1, 2019.

14

15                                                 Respectfully Submitted,

16

17   Dated: April 30, 2019                 ACLU FOUNDATION OF SOUTHERN

18                                         CALIFORNIA

19

20                                          By: /s/ Adrienna Wong______________
                                            Adrienna Wong,
21                                          Attorney for Plaintiff

22
     Dated: April 30, 2019                  MARDEROSIAN & COHEN
23

24
                                            By:_ /s/ Heather S. Cohen (as authorized on April 30, 2019)
25                                          Heather S. Cohen,
                                            Attorney for Defendants
26
27

28
                                                       2
 1                                        [PROPOSED] ORDER

 2          The parties’ stipulation is approved nunc pro tunc, and the deadline for the parties to file a

 3   stipulation of dismissal is Wednesday, May 1, 2019.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    May 1, 2019                                 /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      3
